Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 06/09/2021.  Claims 1, 3, 5 and 8 have been amended.  Claims 4 and 7 have been canceled.  Claims 1-3, 5, 8-9, and 11-12 are pending in the case.  Claims 1, 13 and 18 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "gradually increasing" in claim 1 is a relative term which renders the claim indefinite.  The term "gradually increasing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 8-9, and 11-12 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wild et al (US 20170351422 A1) in view of Cho et al (US 20090322695 A1) and in further view of Matas et al (US 20080052945 A1).
	Referring to claim 1, Wild discloses an electronic device comprising: 
at least one processor; ([0021] of Wild, a processor)
a first display; (Fig. 10 and [0061] of Wild, first display 4)
a second display physically separated from the first display; (Fig. 10 and [0061] of Wild, second display 4a, Fig. 2 and [0037] of Wild, first display 4 and second display 4a are physically separated from each other as first display 4 is located in separate housing directly above second display 4a) and 
a memory storing instructions and an application, ([0036] of Wild, data memory) when executed, cause the at least one processor to: 
	display a first execution screen of the application on the first display; (Fig. 10 and [0061] of Wild, first display 4 is displaying the first execution screen of the application, e.g., audio program)
Fig. 10 and [0061] of Wild, an user input is received through the second display 4a while displaying the audio program on the first display 4)
in response to the first touch, display, on the second display, a first user interface (UI) in a first area corresponding to a first point where the first touch is inputted, the first UI including a plurality of graphical objects guiding one or more control function for the application; (Figs. 10-11 and [0061]-[0062] of Wild, displaying on second display 4a an UI area 49 in the first area/top area of the second display 4a, corresponding to a first point where the first user input is inputted, e.g., user swiping gesture in the region 12b, which provides the one or more control function of the audio program as shown in Fig. 11, where the swipe up provided area 12c with controls of the audio file)
after displaying the first UI, obtain a second touch that is inputted through the second display; (Figs. 10-12 and [0061]-[0063] of Wild, an user input is received through the second display 4a while displaying the audio program on the first display 4 and second user input in region 12c for buttons to control the media playback of the audio program)
when the second touch corresponds to a tap input, provide a first [input] through the second display in response to the second touch and execute a first function of the application in response to releasing the second touch; ([0025] of Wild, repeated tapping inputs with respect to one of the key fields can be used to change a function of the field, aka, toggling which means the touch has been tapped and released)
	Wild does not specifically disclose “a motor configured to provide a vibration;” provide [input] “using the motor”; and “when the second touch corresponds to a [swipe] input, while the second touch is maintained, adjust a level of a third function of the application and provide a third haptic feedback by gradually increasing magnitude of a repeated vibration pattern.”
when the second touch corresponds to an swipe input, while the second touch is maintained, adjust a level of a third function of the application and provide a third haptic feedback by gradually increasing magnitude of a repeated vibration pattern because Cho discloses “If the user touches and then drags an icon, the vibration module 157 may generate vibration along a path of movement of the icon. The intensity of vibration may increase in proportion to the speed of dragging. The pattern, frequency, moving direction and moving speed of vibration may correspond to the direction and speed of change of a selection made in response to a touch input. That is, the controller 180 may generate a vibration signal for generating vibration whose pattern, place of occurrence, moving direction and/or moving speed correspond(s) to the direction and speed of change of a selection made in response to a touch input. Thereafter, the controller 180 may display a vibration-indicator image representing at least one of the pattern, place of occurrence, moving direction and moving speed of vibration to be generated in response to the vibration signal on the display module 151. As a result, the user may visually identify vibration generated in response to a change in a selection based on a vibration-indicator image” [0108] of Cho. 
Wild and Cho are analogous art because both references concern data input and functionality of mobile device.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wild’s interlocked two systems that provide variety of services with providing touch vibration as a touch input on a mobile device as taught by Cho.  The motivation for doing so would have been to alert the user the progress of the input with different vibration intensity and pattern as the user operates the mobile device so the user can be alerted when different things happen.
Wild and Cho do not specifically disclose [input] being “haptic feedback”; [swipe] input being “upward or downward” swipe input and “when the second touch corresponds to a leftward or rightward swipe input, provide a second haptic feedback through the second display” using the motor (Where the  “and execute a second function of the application in response to the second touch.” 
However, Matas discloses “upward or downward” swipe input and “when the second touch corresponds to a leftward or rightward swipe input, provide a second haptic feedback through the second display” using the motor “and execute a second function of the application in response to the second touch” because Matas discloses upward or downward swipe input/horizontal swipe input and/or leftward or rightward swipe input/vertical swipe input to control certain functions of system.  ([0063] of Matas, “A touch screen in display system 112 is a touch-sensitive surface that accepts input from the user based on haptic and/or tactile contact. The display system 112 and the display controller 156 (along with any associated modules and/or sets of instructions in memory 102) detect contact (and any movement or breaking of the contact) on the display system 112 and converts the detected contact into interaction with user-interface objects (e.g., one or more soft keys, icons, web pages or images) that are displayed on the touch screen. In an exemplary embodiment, a point of contact between a touch screen in the display system 112 and the user corresponds to a finger of the user “and [0100] of Matas, “the contact may include a gesture, such as one or more taps, one or more swipes (from left to right, right to left, upward and/or downward and/or a rolling of a finger (from right to left, left to right, upward and/or downward) that has made contact with the portable electronic device 100.”  Based on these contact on the display screen)
Wild and Cho and Matas are analogous art because both references concern data input and functionality of mobile device.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wild’s interlocked two systems that provide variety of services with providing touch vibration as a touch input on a mobile device as taught by Cho and different gesture controls different functions such as left or right swipe that control certain functionality of the application taught by Matas.  The motivation for doing so allow users 

Referring to claim 2, Wild and Cho and Matas disclose the electronic device of claim 1, wherein the instructions, when executed, cause the at least one processor to display the first UI in the first area adjacent to the first point. (Figs. 10-11 and [0061]-[0062] of Wild, displaying on second display 4a an UI area 49 in the first area/top area of the second display 4a, corresponding to a first point where the first user input is inputted, e.g., user swiping gesture in the region 12b, which provides the one or more control function of the audio program as shown in Fig. 11, where the swipe up provided area 12c with controls of the audio file, where the point of start of the swipe is adjacent to the 12c area)

Referring to claim 3, Wild and Cho and Matas disclose the electronic device of claim 1, wherein the first function corresponds to stopping or reproducing of media, ([0212] of Matas, “the user can initiate viewing of the previous image by making a tap gesture 1118 on the left side of the image or making a swipe gesture 1116 from left to right on the image” hence the tap gesture can reproduce the preview media)wherein the second function corresponds to changing tracks of the media, ([0162] of Matas, (“i) a finger gesture on the previous/next image icon 708/712 (1716), (ii) a user image navigation gesture by a finger tap 715/718 adjacent to the left/right edge of the touch screen (1714), or (iii) a leftward/rightward horizontal finger swipe gesture 720 on the touch screen (1712). Upon detecting any of these user gestures, the portable electronic device replaces the image on the touch screen with the previous/next one in the virtual camera roll (1724).”  Hence the second function associated with the second haptic feedback of left or right swipe cause changes of images of a camera roll/track of media)wherein the third function corresponds to a volume control.  ([0066] of Cho, wherein one of the function associated with a haptic mode is sound volume change)

Referring to claim 8, Wild and Cho and Matas disclose the electronic device of claim 1, wherein the instructions, wherein the first haptic feedback and the second haptic feedback are mapped with the first function and the second function, respectively, ([0063] of Matas, “A touch screen in display system 112 is a touch-sensitive surface that accepts input from the user based on haptic and/or tactile contact. “  [0212] of Matas, “the user can initiate viewing of the previous image by making a tap gesture 1118 on the left side of the image or making a swipe gesture 1116 from left to right on the image” hence the tap gesture can reproduce the preview media.  Further, [0162] of Matas, (“i) a finger gesture on the previous/next image icon 708/712 (1716), (ii) a user image navigation gesture by a finger tap 715/718 adjacent to the left/right edge of the touch screen (1714), or (iii) a leftward/rightward horizontal finger swipe gesture 720 on the touch screen (1712). Upon detecting any of these user gestures, the portable electronic device replaces the image on the touch screen with the previous/next one in the virtual camera roll (1724).”  Hence the second function associated with the second haptic feedback of left or right swipe cause changes of images of a camera roll/track of media) and wherein the first haptic feedback and the second haptic feedback include different vibration patterns from each other.  (Fig. 18 and [0092] of Cho, user can assigned different vibration pattern/different haptic effects for different types of operations)

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Wild et al (US 20170351422 A1) and in view of Cho et al (US 20090322695 A1) and in further view of Matas et al (US 20080052945 A1) in view of Rhee et al (US 20140297674 A1).
Referring to claim 5, Wild and Cho and Matas disclose the electronic device of claim 1.  Wild and Cho and Matas do not specifically disclose “wherein the instructions, when executed, cause the at least first function or the second function.”
However, Rhee disclose wherein the instructions, when executed, cause the at least one processor to: change the first execution screen corresponding to the application in response to the execution of the first function or the second function because Fig. 4 and [0101]-[0103] of Rhee, where the user can manipulate/input on one detected screen and that input will control the execution of the application on another device, such as when the user manipulate on mobile device 100, the operation changes in application of terminal apparatus 200.
Wild and Cho and Matas and Rhee are analogous art because both references concern data input and functionality of mobile device.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wild’s interlocked two systems that provide variety of services with providing touch vibration as a touch input on a mobile device as taught by Cho and different gesture controls different functions such as left or right swipe that control certain functionality of the application taught by Matas with an peripheral device that can provide control of another terminate of an operating application as taught by Rhee.  The motivation for doing so would have been to apply user to user different mode to control one device from another peripheral device of the on-going application.

 	Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being obvious over Wild et al (US 20170351422 A1) and in view of Cho et al (US 20090322695 A1) and in further view of Matas et al (US 20080052945 A1) and in further view of Ono et al (US 20110131515 A1) 	Referring to claim 9, Wild and Cho and Matas disclose the electronic device of claim 1.  Wild and Cho and Matas do not specifically disclose “wherein the instructions, when executed, cause the at least one processor to:  display the first UI in a second area different from the first area on the second display 
However, Ono discloses display the first UI in a second area different from the first area on the second display when the application is executed; and display the first UI in the first area by changing a location of the first UI according to the first touch input because Ono discloses user using separate device, which is different from the main display to manipulate the display, where there is hierarchical levels of the displayed UI, e.g., first UI with top hierarchical level and based on the user’s choosing from the top hierarchical level of menu choices, more detailed drill down lower hierarchical level of display/UI is display requesting more of user’s input choices, for example, first UI (“Album” Fig. 7) is selected, second UI (Figs. 8-9, “artist A” or “artist B”, etc…) is displayed and upon user’s selection of “artist A” of the second UI, third UI is displayed in Fig. 10 so the user can select different songs of the artist A, so on.  Each hierarchical level of choices has different UI display.  Figs. 7-10 and [0077]-[0085] of Ono.
Wild and Cho and Matas and Ono are analogous art because both references concern data input and functionality of mobile device.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wild’s interlocked two systems that provide variety of services with providing touch vibration as a touch input on a mobile device as taught by Cho and different gesture controls different functions such as left or right swipe that control certain functionality of the application taught by Matas with combination hierarchical UI displaying different drill down choices in a compact display operation taught by Ono.  The motivation for doing so would have been to provide user with easy-to-see place for the driver to manipulate the vehicle menus without having user’s hand to manipulate items on the main display and provide distraction/blockage of the view.


However, Ono discloses display a fifth UI associated with the state information on the first UI or on the second display in response to obtaining the state information because Ono discloses user using separate device, which is different from the main display to manipulate the display, where there is hierarchical levels of the displayed UI, e.g., first UI with top hierarchical level and based on the user’s choosing from the top hierarchical level of menu choices, more detailed drill down lower hierarchical level of display/UI is display requesting more of user’s input choices, for example, first UI (“Album” Fig. 7) is selected, second UI (Figs. 8-9, “artist A” or “artist B”, etc…) is displayed and upon user’s selection of “artist A” of the second UI, third UI is displayed in Fig. 10 so the user can select different songs of the artist A, so on.  Each hierarchical level of choices has different UI display.  Figs. 7-10 and [0077]-[0085] of Ono.
Wild and Cho and Matas and Ono are analogous art because both references concern data input and functionality of mobile device.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wild’s interlocked two systems that provide variety of services with providing touch vibration as a touch input on a mobile device as taught by Cho and different gesture controls different functions such as left or right swipe that 

 	Referring to claim 12, Wild and Cho and Matas and Ono disclose the electronic device of claim 11, wherein the instructions, when executed, cause the at least one processor to provide a vibration associated with the state information through the second display in response to obtaining the state information. ([0108] and Fig. 12 of Cho, different items selected associated with moving direction and moving speed of the selection has different vibration pattern and intensity)

Relevant art:
Vesikivi (US 20180329455 A1): A mobile computer device comprises a front that may have a display comprising a touch screen and a user may conduct gestures on the side touch sensor, such as scrolling, swiping, selecting, focusing, and moving images, to control the images on the front display.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/               Examiner, Art Unit 2145                                                                                                                                                                                     

/Arpan P. Savla/               Supervisory Patent Examiner, Art Unit 2145